Order entered November 13, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01112-CV

       DUAL COMMERCIAL, LLC D/B/A PGI COMMERCIAL LLC, Appellant

                                            V.

                     CINCINNATI CASUALTY COMPANY, Appellee

                     On Appeal from the County Court at Law No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. CC-17-05795-E

                                        ORDER
      Before the Court is appellant’s November 9, 2018 agreed motion for an extension of time

to file a brief. We GRANT the motion to the extent that appellant shall file a brief by

December 17, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE